DETAILED ACTION
This office action is in response to applicant’s filing dated June 15, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.
 
Status of Claims
Claim(s) 1, 2, 4, 5, and 8 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 15, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1; and cancellation of claim(s) 3, 6, and 7. 


Priority
The present application claims benefit of foreign priority to KOREA 10-2017-0139172 filed on October 25, 2017.  The effective filing date of the instant application is October 25, 2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (WO 2015/085373 A1) in view of Michel et al (Br J Dermatol, 2017; 177:1159-1160, first published April 12, 2017); Walker (Endocrinology, 2010, 151(5):1981–1983); and Midorikawa et al (Journal of Dermatological Science,2004; 36:25-32).
Regarding claim 1, Yamamoto teaches the topical formulations may promote or enhance growth of the terminal hair in a subject (page 27, lines 4-7).  Yamamoto teaches the topical formulations are useful for treating alopecia, including androgenic alopecia (page 27, lines 9-11); the topical formulation is suitable for a human suffering from androgenic alopecia (page 27, lines 18-19).  Yamamoto teaches the use of at least one isolated monoterpenoid or isolated enantiomer thereof or an isolated ester thereof with a carboxylic acid in the 
Michel teaches androgenic alopecia (AGA) is the most common form of hair loss in men; molecular biomarkers associated with premature AGA were identified through gene expression analysis using cDNA generated from scalp vertex biopsies of hairless or bald men with premature AGA, and healthy volunteers; underexpressed genes appear to be associated with 
Walker teaches elevated 5α-reductase levels are thought to be the major cause of AGA (page 1981, right, 1st paragraph); increased activity of 5α-reductase and increased nuclear AR (androgen receptor) levels in the hair follicle interfere with the β-catenin signaling pathway resulting in alopecia (page 1982, right, 1st paragraph); in the presence of Wnts, β-catenin accumulates and translocates to the nucleus where it interacts with transcription factors of the T-cell factor/lymphoid enhancer factor (Tcf/Lef) family and stimulates transcription (page 1982, right, 2nd paragraph); and the accumulating β-catenin would normally translocate to the nucleus and cooperate with Tcf/Lef transcription factors to induce gene expression required for hair growth; however, testosterone (T) is efficiently converted to DHT due to elevated levels of 5α-reductase, resulting in high levels of DHT and AR that favor AR-β-cat interactions and the blocking of β-catenin-mediated gene expression (Fig 1 caption).
Moreover, Midorikawa teaches different gene expression profile observed in dermal papilla cells related to androgenic alopecia by DNA macroarray analysis (title) and lists cyclin D1 is a gene down-regulated in bald DPCs (dermal papilla cells).
As such, since Yamamoto teaches a method for treating or preventing hair loss in a subject suffering from androgenic alopecia comprising administering a composition comprising nonanal to promote hair growth; since Michel teaches lymphoid enhancer binding factor 1 and β-catenin 1 expression is decreased in androgenic alopecia; Walker teaches T-cell prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to treat androgenic alopecia comprising administering a composition comprising nonanal to promote hair growth wherein the subject undergoing hair loss has decreased expression of a β-catenin, T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1 with an expectation of success, since the prior art establishes that expression of LEF1 (lymphoid enhancer binding factor 1) and CTNNB1 (β-catenin 1) is decreased in the patients with AGA; T-cell factor/lymphoid enhancer factor are required for hair growth; and cyclin D1 is down regulated in bald DPCs related to androgen alopecia.  

The prior art is silent regarding “increasing expression of a β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1”  However: “increasing expression of a β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (nonanal) is being administered to the same subjects (a subject suffering from androgenic alopecia). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “increasing expression of a β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1,” by practicing the method taught by the prior art: “the administration of nonanal to a patient suffering from 
Apparently, Applicant has discovered a new property or advantage (“increasing expression of a β-catenin, a T-cell factor (TCF), a lymphoid enhancer factor (LEF) and cyclin D1”) of the method taught by the prior art (the administration of nonanal to a patient suffering from androgenic alopecia”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).

Regarding the amounts of nonanal of instant claim 1, Yamamoto teaches a total amount of monoterpenoid compound administered to a subject may be in a range from about 0.1 ng per day to about 100 mg per day (page 74, lines 19-21).   MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

Regarding claims 2, 4, and 5, Yamamoto teaches the topical formulations may also comprise one or more carriers, excipients, or emollients suitable for topical administration; a carrier suitable for topical administration maybe a transdermal patch, lotion, ointment, paste, foam, emulsion, cream serum, aerosol, spray, roll-on formulation, masque, cleanser, shampoo, conditioner, gel, oil or moisturizer (page 24, lines 14-19).  

Regarding the amounts of nonanal of instant claim 8, Yamamoto teaches in one example, the topical formulation contains the test compound in a dose of about 3.0% by weight of active compound per unit volume of topical formulation (w/v) or by volume of oil or perfume per unit volume of the topical formulation (v/v) (page 108, lines 20-23). Moreover, Yamamoto teaches aliquots of the cell suspension were transferred to the wells of cell culture dishes, and a single monoterpenoid listed in Example 1 e.g., (-.>-4-terpinen-4-ol, (+)-4-terpinen-4-ol, (±)-4-terpinen-4-ol, α-terpineol, nominal (sp), linalyl acetate or piperitoiie, is added to each well (page 104, lines 21-23)and Table 3 illustrates the cell culture and sample design matrix as herein described (page 105, lines 2-3); and Table 3 lists nonanal as a test compound.  Thus, nonanal is listed as an example monoterpenoid compound.  Moreover, it is administered in the same amounts of other monoterpenoid compounds.  Thus, it would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of monterpenoid compound taught by Yamamoto as a starting point for optimizing the amount of nonanal for use in a method for treating or preventing hair loss comprising administering a composition comprising nonanal to promote hair growth in a subject suffering from androgenic alopecia since Yamamoto teaches nonanal is an example monoterpenoid compound and amounts of nonanal  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claims 1, 2, 4, 5, and 8 with a reasonable expectation of success.

Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
	Claims 1, 2, 4, 5, and 8 are rejected.
	No claim is allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628